Citation Nr: 1502561	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-31 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1971 to August 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The March 2010 rating decision denied service connection for a low back disability.  The April 2010 rating decision denied service connection for, among other things, a left leg disability, to include as secondary to a low back disability.

On his VA Form 9, the Veteran requested a Board hearing by live video conference.  However, in August 2014, the Veteran submitted a letter indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In the August 2014 letter, the Veteran also voiced a desire to withdraw the claim for service connection for a low back disability.  However, an informal hearing presentation submitted by the Veteran's representative in September 2014 clarified that the Veteran did not wish to withdraw his claim.  The Board therefore does not construe the statements in the Veteran's August 2014 letter as a request to withdraw the claim for service connection for a low back disability, and the Board will proceed with appellate review of the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for lower back pain.  See VA Form 21-4138, Statement in Support of Claim, received in January 2010.  Specifically, the Veteran reports that he suffered a lifting injury during active service, and that he has continued to experience lower back pain since that time.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in February 2010.  The Veteran has also indicated that he experiences pain and tingling in his left hip, leg, and foot that is associated with the lower back pain.  See id.

Initially, the Board notes that although the Veteran's Notice of Disagreement (NOD) specifically states, "This is a notice of disagreement to your rating decision dated" April 2010, it also voices disagreement with the March 2010 rating decision's denial of service connection for a low back disability.  See VA Form 21-4138, Statement in Support of Claim, received in July 2010.  Therefore, the Board finds that the Veteran's July 2010 statements may reasonably be construed as a timely NOD as to the March 2010 rating decision's denial of service connection for a low back disability.  The Veteran has not been issued a corresponding Statement of the Case (SOC) for the issue.  As a timely NOD as to the matter has been received, and the Veteran has not otherwise withdrawn the issue in writing, the Board is required to remand the matter for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the April 2010 rating decision also denied entitlement to individual unemployability.  However, the Veteran's NOD states "IU was not requested.  Veteran is gainfully employed."  The Board construes this statement as an intention not to appeal the rating decision's denial of entitlement to individual unemployability.  The Board therefore finds that a SOC need not be provided as to the issue of entitlement to individual unemployability.

The Veteran claims that his left leg disability is secondary to his low back disability.  As such, the issue of entitlement to service connection for a left leg disability is inextricably intertwined with the issue of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Due to the action requested below, the Board must defer adjudication of the left leg disability claim pending resolution of the inextricably intertwined low back disability issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issue of entitlement to service connection for a low back disability.  The Veteran should be informed that he must file a timely substantive appeal, following the RO issuance of a statement of the case, in order to perfect an appeal of the March 2010 rating decision as to the low back issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  If a timely substantive appeal is filed, all appropriate action must be completed.

2.  If and only if service connection is granted for a low back disability, schedule the Veteran for a VA examination to determine the nature and etiology of any left leg disability present and to provide an opinion regarding whether any left leg disability is secondary to his low back disability.  Any indicated tests and studies should be completed.  The claims file must be made available to the VA examiner for review and the examiner must indicate that the claims file was reviewed.

Following an examination of the Veteran and a review of the claims file, the examiner must respond to the following

a.  List all diagnoses related to the left leg. 

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left leg disability was caused or permanently aggravated by the service-connected low back disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion reached.

3.  After completion of the above, review the expanded record, including any evidence entered since the Statement of the Case, and readjudicate the issue of service connection for a left leg disability, to include as secondary to a low back disability.  If the benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




